DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A: Lines 1-3 and 8-12 in the reply filed on 3/7/2022 is acknowledged.  The traversal is on the ground(s) that the main functions of the imaging unit, temperature detection unit, and thermography unit are the same.  This is not found persuasive because even if the end result is the same, the structure and function of these devices are completely different. It is unreasonable to suggest that an external imaging unit, a wall-mounted temperature detection unit, and a thermography unit have the same function even if the end result is to determine the presence of blood. Each of these sensing systems would require a separate search strategy, and searching for the specifics of all three systems would result in an excessive search and examination burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/7/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meisberger et al. (US 2016/0375185) in view of Venkoparao et al. (US 2010/0086172).
With respect to Claims 1 and 2, Meisberger teaches an extracorporeal circulation apparatus (see paragraphs [0028-0060] and Figures 1-4) that subjects the blood to extracorporeal circulation [0029], the apparatus comprising:
a blood reservoir 11 configured to store the blood temporarily [0029];
a presence information acquisition unit (9, 10, 12, 13; Figure 1) configured to acquire a plurality of blood detection values spanning an array (10, 12) at various predetermined heights on the wall of the reservoir, each blood detection value for a respective element of the array being indicative of whether blood stored in the blood reservoir is detected at a respective wall location (paragraphs [0032-0040], especially [0032]; and
a control unit 2 programmed to determine a position of a surface of the stored blood (“filling level”) on the basis of finding a predetermined number of consecutive elements having a blood detection value indicating a presence of stored blood along a vertical direction perpendicular to the surface of the blood (paragraphs [0034-0042]). 

Venkoparao teaches an apparatus and method for determining the liquid level in a reservoir, wherein an acquisition unit 108 is disposed outside the reservoir and is configured to acquire a plurality of blood detection values spanning a two-dimensional array mapped to a wall of the reservoir (Figures 1-3). Specifically, Venkoparao teaches that the acquisition unit is an infrared camera [0020] that creates a two-dimensional image of the reservoir, thereby enabling the liquid level to be determined on the basis of the presence or absence of blood in a respective pixel of the image (see [0016-0030], especially [0020] and [0025], and [0036-0042]). The use of a two-dimensional image allows fluid level to be determined at a plurality of points on the reservoir, wherein height measurements among sensors in the first (horizontal) direction may be averaged to provide an average liquid height (see step 514 in Figure 5; paragraphs [0036-0042]). By averaging the height across a plurality of sensor measurements, the controller is able to produce a more accurate fluid level, thereby accounting for varying sediment heights at different positions across the reservoir.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the reservoir of Meisberger to have a two-dimensional 


With respect to Claim 3, Meisberger and Venkoparao reasonably suggest the apparatus of Claim 1.  Venkoparao further teaches that the imaging unit is an infrared camera that captures intensity or color information ([0037-0038]; see step 508 in Figure 5), wherein the control unit is configured to execute a binarization process on at least one of the color information or intensity information to generate the blood detection values (paragraphs [0020-0042]).  Specifically, the controller determines the presence or absence of fluid at a given location based on the information captured by the sensor.  

With respect to Claims 8 and 9, Meisberger and Venkoparao reasonably suggest the apparatus of Claim 1, and Meisberger further teaches that the controller is configured to determine the blood height based on the highest element within a predetermined number of consecutive elements having a blood detection value indicating the presence of stored blood (i.e. the highest sensor that senses blood).  
However, as noted above with respect to Claim 1, it would have been obvious to one of ordinary skill in the art to modify Meisberger to use Venkoparao’s two-dimensional array, and Venkoparao further teaches that the fluid level is calculated using an average height among sensors in the first (horizontal) direction (see step 514 in Figure 5; paragraphs [0036-0042]). By averaging the height across a plurality of sensor measurements, the controller is able to produce a more accurate fluid level, in the event that sediment height varies across the tank.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the reservoir of Meisberger and Venkoparao to measure fluid height at a plurality of sensor locations in the horizontal direction and calculate the fluid level based on the average of said measurements, as suggested by Venkoparao, in order to provide a more accurate measurement of the fluid level based by accounting for outlier measurements and accounting for sludge height variations across the diameter of the tank. 

	With respect to Claim 10, Meisberger teaches that the system may comprise a display unit that is configured to display information on the position of the blood surface as determined by the control unit, the information being transmitted from the control unit [0035-0036].  Specifically, Meisberger teaches that the controller may generate a warning message indicating depletion of the storage vessel 11, and said message may be transmitted to a display.  

	With respect to Claim 11, Meisberger teaches that the control unit 2 is configured to include an alarm for alerting the user when the blood level in the reservoir is filing level reaches a dangerously low level (paragraphs [0019] and [0035]).  Meisberger, 

	With respect to Claim 12, Meisberger teaches that the extracorporeal circulation apparatus further comprises a circulation circuit configured to cause the blood to circulate (paragraph [0029], a pump configured to be disposed on the circulation circuit to pump blood through said circuit [0029], and a motor (implicit; peristaltic pumps 25-28 are shown in Figure 4) that is configured to drive the pump on the basis of a signal transmitted from the control unit [0035-0036], wherein the control unit is configured to turn on (i.e. “raise the rotational speed”) of the pump when the determined position of the blood surface is higher than a reference position (the bottom sensor on the reservoir [0035]), and to turn off (i.e. “lower the rotational speed”) of the pump when the determined position of the blood surface is lower than the reference position. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knott (US 2019/0070353) teaches an extracorporeal system comprising a reservoir having a level sensor, wherein a pump controls the blood flow rate in response to the blood level in the reservoir. 
Hashimoto (US 2019/0351128) teaches an extracorporeal circulation apparatus having a blood reservoir and an imaging unit for determining the level of blood in the reservoir. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHILIP R WIEST/Primary Examiner, Art Unit 3781